DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 01/31/2022 have been fully considered.

	In response to “Objection to the claims” at page 7, the objections have been withdrawn in view of the amendment. 
	
 	In response to “Rejections under 35 USC § 112(b)” at pages 7-8, the rejections have been withdrawn in view of the amendment. 

 In response to subsection “A” at pages 8-9, a newly introduced prior art by Atanassov (Pub. No. US 2014/0210950 A1) cures Groth’s deficiencies by teaching a plurality of image sensors 110, 115 are used to capture a stereoscopic image of an object to determine the dimensions of the object. See Embodiments allow one to use an electronic device having a plurality of image sensors to measure the dimensions of the objects captured by the image sensors. For example, one may focus a wireless telephone having stereoscopic image sensors onto a door.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s sensors to simultaneously capture images from different angles to generate stereoscopic images to improve measurement accuracy. 

 	In response to subsection “B” at pages 10-13, the newly introduced claim limitations found in claims 10 and 19 are similar to claim 1. Therefore, they were rejected for the same reasons.
In response to the applicant’s arguments directed to claim 2, a newly introduce prior art by Butler (Pat. No.: US 4,894,920) provides the rationale to modify Groth’s “desire predetermined relationship” as an original length of the new engaging portion. Butler teaches the measured height of the tread is compared to original height of the tread when new to determine the amount of wear. See Col. 2 lines 35-52, “This procedure may then be repeated for different areas or portions of the same tread element, such as for measuring for irregular wear. The above procedure may be repeated for a number of tread elements of the tire and may be ”. 
Butler’s teachings are very similar to Groth’s method of comparing the measurements of the existing predetermined relationship of the engaging tool with the desired predetermined relationship of the engaging tool shown in Fig. 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s memory to store the original length of a new engaging portion as a desired predetermined relationship, and to compare the existing length of the engaging portion with the original length of the new engaging portion to determine the amount of wear.
In response to the applicant’s arguments directed to claim 13, a new rejection has been issued based on Groth in view of Atanassov. Therefore, the arguments are moot.

In response to subsection “C” at page 13, the change of the camera location does not appear to be patent eligible because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s camera to be located at any desired In re Japikse, 86 USP 70.
In response to the applicant’s arguments directed to claim 17, Atanassov clearly teaches the stereoscopic cameras are configured to capture 3D images and Bewley in the combination clearly shows 3D image of the work tool / bucket in Figs. 17-18.

In response to subsection “D” at pages 13-14, Groth teaches a camera system for vehicle and Kim also teaches a camera system for vehicle. Therefore, Groth and Kim are in the same field of endeavor. 

In response to subsections “E” and “F” at page 14, claims 7 and 8 are not allowable in view of claim 1 because claim 1 has been rejected based on the reasons provided above and in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 10, 11, 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Atanassov (Pub. No. US 2014/0210950 A1).

Regarding claim 1, Groth teaches a method for monitoring the condition of a ground engaging tool of a machine using a ground engaging too monitoring system (Fig. 1, engaging portion 16 of the work tool 10), the method comprising: 
determining a dimension of the ground engaging tool installed on a work tool using a plurality of sensors receiving signals from the ground engaging tool (Fig. 1, Fig. 2, step 202, Fig. 3, para [0022], “The sensor 12 is adapted to sense an existing predetermined relationship 26 between one or more engaging portions of the work tool 16 to at least one of the work tool 10 and another engaging portion of the work tool 16 and relay information indicative of the existing predetermined relationship 26 to the control system 14.  For example the sensor 12 may sense the distance that each tooth on a bucket protrudes from the bucket edge” and para [0024], “In an alternative embodiment the invention may include a plurality of sensors 12 that are adapted to sense the predetermined relationship.”); 
comparing the determined dimension of the ground engaging tool installed on a work tool to a theoretical acceptable dimension of the ground engaging tool (Fig. 2 step 204, para [0037]); and 
calculating the difference between the determined dimension and the theoretical dimension (Fig. 2, step 206, para [0038]).  
Groth teaches the control system utilizes a plurality of sensors, such as cameras, to determine the length of the ground engaging tool but fails to expressly teach the plurality of sensors receive signals from different angels simultaneously. 
Embodiments allow one to use an electronic device having a plurality of image sensors to measure the dimensions of the objects captured by the image sensors. For example, one may focus a wireless telephone having stereoscopic image sensors onto a door.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s sensors to simultaneously capture images from different angles to generate stereoscopic images to improve measurement accuracy. 

Regarding claim 3, Groth in the combination teaches the method of claim 1, further comprising comparing the difference between the determined dimension and the theoretical dimension to a threshold value (Fig. 2, step 208, para [0039]).  

Regarding claim 10, recites a system that performs the method of claims 1 and 2. Therefore, it is rejected for the same reasons.
Groth further teaches an electronic controller to perform the method (Fig. 1, control system 14).

Regarding claim 13, Atanassov in the combination teaches the GET monitoring system of claim 10, wherein the plurality of sensors include at least two cameras taking images of the ground engaging tool installed on the work tool from two different vantage points (Fig. 1, sensors 110 and 115 are spaced apart).  

Regarding claim 14, Groth in the combination teaches the GET monitoring system of claim 13, further comprising a hydraulic mining shovel with a front shovel (HMS-FS) including a boom and stick joint (Fig 3), and are oriented to take measurements of relative wear of the ground engaging tool from multiple angles and provide the operator feedback on when to perform maintenance (Fig. 2 step 210, para [0050], “The excavator 302 may have an operator display that displays a warning in response to the error signal 24.  In another embodiment the excavator 302 may have an audible alarm that sounds in response to the error signal 24.  In still another embodiment the excavator 302 may have a control system 14 that sends the error signal 24 to a remote location.”).  
Groth fails to expressly teach the plurality of cameras are mounted on top of the boom and stick joint. 
However, it would have been very obvious to a person having ordinary skill In re Japikse, 86 USP 70.

Regarding claim 18, Groth in the combination teaches the GET monitoring system of claim 13, further comprising a plurality of ground engaging tools extending from the work tool, and wherein at least two cameras are configured to view the bottom of the work tool and the plurality of ground engaging tools, and the electronic controller unit is configured to track the kinematic line of action of the ground engaging tool to reduce interpretations of extraneous images, or to interpret whether the images are taken during the day, during the night, when there is snow, when there is rain, when there is mud, when there is ice, or while the work tool is moving (Fig. 3, the cameras 12 are positioned to be able to view the bottom of the work tool 304 and engaging portions 306 as the work tool moves up and down).

Regarding claim 19, recites a limitation that is similar to claim 10. Therefore, it is rejected for the same reasons.

Regarding claim 20, Groth in the combination teaches the electronic controller unit of claim 19, wherein the memory includes a threshold value matched to the determined dimension of the ground engaging tool and the processor is configured to compare the difference between the threshold value and the calculated difference between the determined measurement of the predetermined dimension and the theoretical dimension, and to send out an alert based on whether the calculated difference is less than or greater than the threshold value (Fig. 1-Fig. 2, step 208-210. Determine whether the difference between the existing length 26 and the desired length 20 of the engaging portion is greater than or less than the predetermined value 22).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Atanassov (Pub. No. US 2014/0210950 A1) as applied to claims 1 and 10, and further in view of Butler (Pat. No.: US 4,894,920).

Regarding claim 2, Groth in the combination teaches the method of claim 1, wherein the desired predetermined relationship stores the desired length of the engaging portions but fails to expressly teach wherein the theoretical dimension is determined by comparing the image of the ground engaging tool to a template image of the ground engaging tool when new.  
However, in the same field of wear measurement system, Butler teaches the measured height of the tread is compared to original height of the tread when new to determine the amount of wear. See Col. 2 lines 35-52, “This procedure ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s memory to store the original length of a new engaging portion as a desired predetermined relationship, and to compare the existing length of the engaging portion with the original length of the new engaging portion to determine the amount of wear.

Regarding claim 11, recites a limitation that is similar to claim 2. Therefore, it is rejected for the same reasons.

Claims 4-5, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Atanassov (Pub. No. US 2014/0210950 A1) as applied to claims 1 and 10, and further in .

Regarding claim 4, Groth in the combination teaches the method of claim 3, but fails to teach further comprising creating an alert that the ground engaging tool needs to be serviced if the difference is below the threshold value.  
However, in the same field of wear monitoring system, Bewley teaches the vehicle generates a precautionary alert if the tooth assembly is close to worn out. See para [0046], “The programmable logic may continually loop through the process or there may be a delay built into the process so that the process is run once during a set time limit.  If the current length of at least one wear member was close to the minimum wear profile (i.e. within a set range) and the results of the other parallel wear member checks are acceptable (e.g., wear member is on the base and the number of edges extending from the base match the expected number of edges extending from the base), the programmable logic may be programed to produce a precautionary alert that a specific wear member is close to needing replacement.  The alert may be, for example, a visual alert, haptic feedback, and/or an audio alert.  The monitoring system may wirelessly provide the alerts to equipment operators and/or wireless devises for access by the operator or other such as maintenance personnel, mine site ”.
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s controller to output a precautionary alert if the difference between the current length of the engaging portion and the new length of the engaging portion is less than the predetermined value to prepare for maintenance to improve efficiency.

Regarding claim 5, Groth in the combination teaches the method of claim 3, wherein the controller generates an error signal if the change is greater than predetermined value at step 208 but fails to teach further comprising creating an alert that the ground engaging tool needs to be replaced if the difference is above the threshold value.  
However, in the same field of wear monitoring system, Bewley teaches the vehicle generates a replacement alert if the tooth assembly has been worn out. See para [0046], “If, however, the length of each wear member is not greater than the minimum wear profile (i.e. less than a set range) and the results of the other parallel wear member checks are acceptable (e.g., wear member is on the base and the number of edges extending from the base match the expected number of edges extending from the base) the programmable logic may be programed to produce an alert that the wear member has been ” and para [0010], “The alert notifies the operator when a worn wear part should be replaced.”. 
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s controller to output a replacement alert if the difference between the current length of the engaging portion and the new length of the engaging portion is greater than the predetermined value to prevent damage of the work tool.

Regarding claim 12, recites a limitation that is similar to the combination of claims 3-5. Therefore, it is rejected for the same reasons.

Regarding claim 15, Groth in the combination teaches the GET monitoring system of claim 14 further comprising an output device that is in communication with the electronic controller unit (Fig. 1, para [0033], “The error signal 24 may be used to produce an audible or visible alarm.  It may be connected to a visual display for the operator.”) 
Groth fails to teach the electronic controller unit is further configured to send a signal to the output device that displays an image of the ground engaging tool installed on the work tool. 
 However, in the same field of wear monitoring system, Bewley teaches a display device that displays the alert and the image of the engaging portion of the 
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s visual display to display the alert and the image of the engaging portions of the work tool to allow the operator to see the condition of the engaging portions.

Regarding claim 17, Groth in the combination teaches the GET monitoring system of claim 14, further comprising a plurality of ground engaging tools (Fig. 1, engaging portions 16) and wherein the plurality of cameras are placed a fixed distance away from the plurality of ground engaging tools (Fig. 2, sensors 12 are away from the engaging tool 306), providing multiple vantage points of the individual ground engaging tools (Groth sensors modified in view of Atanassov’s stereoscopic cameras).
Groth fails to teach giving the electronic controller unit 3D information to determine the relative wear between the individual ground engaging tools.  
 However, in the same field of wear monitoring system, Bewley teaches 3D cameras are used to capture 3D images See Para [0009], “In one preferred construction, the camera is chosen from a group consisting of 2D cameras, 3D cameras, and infrared cameras.”.
Therefore, it would have been very obvious to a person having ordinary .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Atanassov (Pub. No. US 2014/0210950 A1) as applied to claim 1, and further in view of Kim (Pub. No.: US 2015/0350607 A1).

Regarding claim 6, Groth in the combination teaches the method of claim 1, wherein the plurality of sensors are a plurality of cameras (para [0023]-[0024]).
Groth fails to teach the method further comprising tracking the kinematic line of action of the ground engaging tool to reduce interpretations of extraneous images.
However, in the same field of camera system, Kim teaches a vehicle configured with multiple cameras are used to track and display a moving object. Para [0028], “On the other hand, the around view provision apparatus 100 may also detect, verify, track and display an object around the vehicle based on a plurality of images photographed by the cameras 195a, 195b, 195c, and 195d.” and “The object tracking unit 440 may track the verified object.  For example, the object ”.
Therefore, it would have been very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s controller to track and display the moving work tool to allow the operator to constantly see the movement of the work too to improve efficiency. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Atanassov (Pub. No. US 2014/0210950 A1) as applied to claim 1, and further in view of Kang (Pub. No.: US 2017/0300766 A1).

Regarding claim 7, Groth in the combination teaches the method of claim 1, but fails to teach wherein the plurality of sensors are a plurality of cameras, the method further comprising determining whether images are taken at day or night.  
However, in the same field of image system, Kang teaches a vehicle The daytime/nighttime determiner may determine the daytime/nighttime on the basis of at least one of the internal communication of the vehicle connected to a daytime/nighttime sensor and/or the determination based on the image acquired by the camera.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s vehicle controller to determine whether it is daytime or nighttime based on the image acquired by the camera to compensate lighting effects to improve measurement accuracy.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Groth (Pub. No.: US 2005/0261799 A1) in view of Atanassov (Pub. No. US 2014/0210950 A1) as applied to claim 10, and further in view of Maeshiro (Pub. No.: US 2017/0253201 A1).

Regarding claim 8, Groth in the combination teaches the method of claim 1, but fails to teach wherein the plurality of sensors are a plurality of cameras, the method further comprising determining whether images are taken during inclement weather.  
However, in the same field of image system, Maeshiro teaches a vehicle Where vehicle preconditioning system 110 does detect snow, rain (e.g., coupled with temperature below a threshold), freezing temperatures, etc., vehicle preconditioning system 110 can determine whether it is daytime or nighttime (e.g., based on a clock of the vehicle 102, which can include a GPS clock of the navigation system) and receive an image from camera 106.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Groth’s vehicle controller to determine the weather condition outside of the vehicle based on images acquired from the camera to improve safety.

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685